IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                :    NO. 481
MAGISTERIAL DISTRICTS WITHIN                 :
THE 23rd JUDICIAL DISTRICT OF                     MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                          :
PENNSYLVANIA                                 :


                                         ORDER


PER CURIAM


      AND NOW, this 24th day of May, 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 23rd Judicial District (Berks County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of Magisterial Districts 23-1-01, 23-1-02,

23-1-03, 23-1-05, 23-1-06, 23-2-01, 23-2-02, 23-2-03, 23-2-04, 23-3-01, 23-3-02, 23-3-

03, 23-3-04, 23-3-05, 23-3-06, 23-3-07, and 23-3-09, within Berks County, to be effective

immediately, is granted.


      Said Magisterial Districts shall be as follows:


 Magisterial District 23-1-01                           Adamstown Borough
 Magisterial District Judge Ann L. Young                Robesonia Borough
                                                        Sinking Spring Borough
                                                        Wernersville Borough
                                                        Heidelberg Township
                                                        Lower Heidelberg Township
                                                        South Heidelberg Township
                                                        Spring Township

 Magisterial District 23-1-02                           City of Reading, Wards 2, 3, 10, 16
 Magisterial District Judge Carissa L. Johnson
Magisterial District 23-1-03                      City of Reading, Wards 8, 9, 11, 12
Magisterial District Judge Kyley L. Scott

Magisterial District 23-1-05                      City of Reading, Wards 6, 7, 15, 19
Magisterial District Judge Alvin B. Robinson

Magisterial District 23-1-06                      Laureldale Borough
Magisterial District Judge Dean R. Patton         Muhlenberg Township

Magisterial District 23-2-01                      City of Reading, Wards 1, 4, 5, 18
Magisterial District Judge Priscilla Campos

Magisterial District 23-2-02                      West Reading Borough
Magisterial District Judge Eric J. Taylor         Wyomissing Borough

Magisterial District 23-2-03                      Mount Penn Borough
Magisterial District Judge Sandra L. Fegley       Saint Lawrence Borough
                                                  Exeter Township
                                                  Lower Alsace Township

Magisterial District 23-2-04                      Kenhorst Borough
Magisterial District Judge David L. Yoch          Mohnton Borough
                                                  Shillington Borough
                                                  Cumru Township

Magisterial District 23-3-01                      Birdsboro Borough
Magisterial District Judge David E. Glass         New Morgan Borough
                                                  Brecknock Township
                                                  Caernarvon Township
                                                  Robeson Township
                                                  Union Township

Magisterial District 23-3-02                      Bally Borough
Vacant                                            Bechtelsville Borough
                                                  Boyertown Borough
                                                  Colebrookdale Township
                                                  Douglass Township
                                                  Earl Township
                                                  Hereford Township
                                                  Washington Township



                                            -2-
Magisterial District 23-3-03                     Topton Borough
Magisterial District Judge Steven M. Chieffo     Alsace Township
                                                 Amity Township
                                                 District Township
                                                 Longswamp Township
                                                 Oley Township
                                                 Pike Township
                                                 Rockland Township
                                                 Ruscombmanor Township

Magisterial District 23-3-04                     Fleetwood Borough
Magisterial District Judge Gail M. Greth         Kutztown Borough
                                                 Lyons Borough
                                                 Maxatawny Township
                                                 Richmond Township

Magisterial District 23-3-05                     Centerport Borough
Magisterial District Judge Brian K. Strand       Leesport Borough
                                                 Bern Township
                                                 Centre Township
                                                 Maidencreek Township
                                                 Ontelaunee Township

Magisterial District 23-3-06                     Hamburg Borough
Magisterial District Judge Kim L. Bagenstose     Lenhartsville Borough
                                                 Shoemakersville Borough
                                                 Albany Township
                                                 Greenwich Township
                                                 Perry Township
                                                 Tilden Township
                                                 Windsor Township

Magisterial District 23-3-07                     Bernville Borough
Magisterial District Judge Andrea J. Book        Womelsdorf Borough
                                                 Bethel Township
                                                 Jefferson Township
                                                 Marion Township
                                                 North Heidelberg Township
                                                 Penn Township
                                                 Tulpehocken Township



                                           -3-
                                               Upper Bern Township
                                               Upper Tulpehocken Township

Magisterial District 23-3-09                   City of Reading, Wards 13, 14, 17
Magisterial District Judge Tonya A. Butler




                                         -4-